UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6544


CHARLES ROBERT MORRIS, III,

                Plaintiff - Appellant,

          v.

HAROLD W. CLARKE, Director of D.D.C.; WARDEN OF COFFEE WOOD;
COFFEE WOOD MEDICAL STAFF, Medical Department,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00022-RBS-DEM)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Robert Morris, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles    Robert     Morris,   III,   appeals    the     district

court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint

under 28 U.S.C. § 1915(e)(2)(B) (2012).           We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.         See Morris v. Clarke,

No. 2:14-cv-00022-RBS-DEM (E.D. Va. Mar. 31, 2014).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2